UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4789


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

ANTHONY KEITH WILSON,

                  Defendant – Appellant,


DONNA C. ADKINS; ALISIA H. AKBAR; CHERYL L. AMAKER; LACARIA
BROWN; LUTHER BRYAN; CHASE MANHATTAN MORTGAGE CORPORATION;
LAVACA COUNTY TEXAS; RANDY MARTIN; GEORGEAN MCCONNELL;
JOSEPH E. MCCONNELL; CHRISTOPHER M. MORRIS; FLORENCE
NOLLKAMPER; GUSSIE D. NOLLKAMPER; JOHN M. WARTHER; WELLS
FARGO HOME MORTGAGE, INCORPORATED,

                  Parties-in-Interest.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:02-cr-00548-CMC-10)


Submitted:    April 23, 2009                  Decided:   May 8, 2009


Before WILLIAMS, Chief Judge, DUNCAN, Circuit Judge, and John
Preston BAILEY, Chief United States District Judge for the
Northern District of West Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.
Michael Chesser, Aiken, South Carolina, for Appellant.    Beth
Drake, Mark C. Moore, Jane Barrett Taylor, Assistant United
States Attorneys, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Anthony     Keith      Wilson       was    convicted          by    a    jury   of

conspiracy to distribute five kilograms or more of cocaine and

fifty grams or more of cocaine base, in violation of 21 U.S.C.

§§ 841(a)(1), 846 (2006), and was sentenced to 420 months in

prison.         Wilson     appealed,        challenging           his        conviction        and

sentence.           We affirmed Wilson’s conviction and rejected claims

relating       to    Wilson’s   sentence,          but    because       he    was      sentenced

under    the        then-mandatory      Sentencing         Guidelines,            vacated      and

remanded       for     resentencing      consistent         with    United            States   v.

Booker, 543 U.S. 220 (2005).                See United States v. Davis, 270 F.

App’x 236 (4th Cir. March 17, 2008) (unpublished).

               On     remand,   the    district          court    imposed         a    320-month

variant sentence and Wilson timely appealed.                        Counsel for Wilson

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), alleging that he has found no meritorious issues for

appeal    but       asserting   that     Wilson’s         variant       sentence        “was    in

excess    of    that     necessary     to   comply        with    the        purposes     of    18

U.S.C. 3553(a).”           Wilson has filed a pro se supplemental brief

asserting that: (i) the district court erred when it rejected

several objections on remand under the mandate rule; (ii) his

sentence on remand was imposed “based in part on the mandatory

guideline system” because the district court refused to revisit

Wilson’s        previous        objections          to      his     Guidelines              range

                                               3
calculation; (iii) the district court erred when it allegedly

failed to consider his objection regarding the Government’s 21

U.S.C. § 851 (2006) information at his first sentencing; and

(iv)    his    sentence      is    unreasonable    because    it     “exceeded    the

statutory maximum by six years,” was based on drug amounts not

foreseeable to him, and was based on pre-conspiracy conduct.

The Government has declined to file a responding brief.                      Finding

no error, we affirm the district court’s judgment.

              In    accordance      with    Anders,    we    have     reviewed    the

record in this case and have found no meritorious issues for

review.       First, because the vast majority of Wilson’s arguments

were either litigated by Wilson on his first appeal and were

rejected, or could have been litigated but were not, the mandate

rule precludes their present consideration by this court.                         See

Volvo     Trademark     Holding       Aktiebolaget     v.     Clark    Mach.     Co.,

510 F.3d 474, 481 (4th Cir. 2007) (“[A] remand proceeding is not

the occasion for raising new arguments or legal theories.”);

United States v. Bell, 5 F.3d 64, 66 (4th Cir. 1993) (stating

that    the     mandate      rule    “forecloses      relitigation      of     issues

expressly or impliedly decided by the appellate court,” as well

as   “issues       decided    by    the    district   court    but     foregone    on

appeal.”).

              “[T]he doctrine [of the law of the case] posits that

when a court decides upon a rule of law, that decision should

                                            4
continue to govern the same issues in subsequent stages in the

same case.”        United States v. Aramony, 166 F.3d 655, 661 (4th

Cir. 1999) (internal citation and quotation marks omitted).                     The

law of the case must be applied:

       in all subsequent    proceedings in the same case in
       the trial court or on a later appeal . . . unless:
       (1)   a   subsequent    trial   produces  substantially
       different evidence, (2) controlling authority has
       since made a contrary decision of law applicable to
       the issue, or (3) the prior decision was clearly
       erroneous and would work manifest injustice.

Id. (internal citation and quotation marks omitted); see Doe v.

Chao, 511 F.3d 461, 464-66 (4th Cir. 2007) (discussing mandate

rule and its exceptions).            Because Wilson’s claims do not fall

within any of the above-mentioned exceptions, he may not raise

these claims on this appeal.

              We also reject Wilson’s challenges to the validity of

the    variant     sentence    imposed   on    remand.      After      Booker,    a

sentence      is   reviewed    for   reasonableness,      using   an    abuse    of

discretion standard of review.               Gall v. United States, 128 S.

Ct. 586, 597 (2007).          The first step in this review requires the

court to ensure that the district court committed no significant

procedural error.        United States v. Evans, 526 F.3d 155, 161

(4th   Cir.    2008).     Assuming     the    district    court   committed      no

significant procedural error, this court must next consider the

substantive reasonableness of the sentence imposed, taking into

account the totality of the circumstances.               Id. at 161-62.

                                         5
             While an appellate court may presume that a sentence

within the Guidelines range is reasonable, it may not presume

that a sentence outside the Guidelines range is unreasonable.

Gall, 128 S. Ct. at 597; see United States v. Abu Ali, 528 F.3d

210, 261 (4th Cir. 2008) (“[A] sentence that deviates from the

Guidelines    is        reviewed     under      the       same   deferential      abuse-of-

discretion standard as a sentence imposed within the applicable

guidelines    range.”),          cert.      denied,        129   S.   Ct.   1312    (2009).

Rather, in reviewing a sentence outside the Guidelines range, we

“consider     the       extent      of    the    deviation,         but   must    give    due

deference to the district court's decision that the § 3553(a)

factors, on a whole, justify the extent of the variance.”                                Gall,

128 S. Ct. at 597.               Even if this court would have imposed a

different sentence, this fact alone will not justify vacatur of

the district court’s sentence.                  Id.

             We     find      the        district         court’s     320-month     variant

sentence    to     be    reasonable.            On     remand,      the   district       court

entertained counsel’s argument regarding the weight that should

be afforded the § 3553(a) factors, heard from Wilson’s mother,

allowed     Wilson       an    opportunity           to    allocute,      and    thoroughly

considered        the    §    3553(a)       factors        before     imposing     Wilson’s

sentence.         We     conclude        that    the       district    court     adequately

explained its rationale for imposing the variant sentence, and

that the reasons relied upon by the district court are valid

                                                6
considerations under § 3553(a) and justify the sentence imposed.

See United States v. Pauley, 511 F.3d 468, 473-76 (4th Cir.

2007).

            Having reviewed the record in this case and finding no

meritorious issues for review, we affirm the district court’s

judgment.     This court requires that counsel inform Wilson in

writing of his right to petition the Supreme Court of the United

States for further review.      If Wilson requests that a petition

be filed, but counsel believes that such a petition would be

frivolous,   then   counsel   may   move   this    court   for   leave   to

withdraw from representation.       Counsel's motion must state that

a copy thereof was served on Wilson.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                    7